


110 HR 1826 IH: Nuclear Disarmament and Economic

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1826
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for nuclear disarmament and economic
		  conversion in accordance with District of Columbia Initiative Measure Number 37
		  of 1992.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Disarmament and Economic
			 Conversion Act of 2007.
		2.Requirement for
			 nuclear disarmament and economic conversionThe United States Government shall—
			(1)disable and
			 dismantle all its nuclear weapons and refrain from replacing them at any time
			 with any weapons of mass destruction;
			(2)redirect resources
			 that are currently being used for nuclear weapons programs to use—
				(A)in converting all
			 nuclear weapons industry employees, processes, plants, and programs smoothly to
			 constructive, ecologically beneficial peacetime activities during the 3 years
			 following the effective date of this Act, and
				(B)in addressing
			 human and infrastructure needs such as housing, health care, education,
			 agriculture, and environmental restoration, including alternative fuel
			 sources;
				(3)undertake vigorous
			 good faith efforts to eliminate war, armed conflict, and all military
			 operations; and
			(4)actively promote
			 policies to induce all other countries to join in these commitments for world
			 peace and security.
			3.Effective
			 dateThis Act shall take
			 effect when the President certifies to the Congress that all foreign countries
			 possessing nuclear weapons have established legal requirements comparable to
			 those set forth in section 2 and those requirements have taken effect.
		
